Title: From Thomas Jefferson to James Lyle, 12 February 1797
From: Jefferson, Thomas
To: Lyle, James


                    
                        Dear Sir
                        Monticello Feb. 12. 1797.
                    
                    Your favor of Oct. 25 came to hand in due time. Your [manner] of charging interest on my bonds is I believe the usual one. Being prepared  for my departure to Philadelphia, I am not able to examine the particulars of the paiments. As far as my memory serves me I thought the overpaiment of the first bond by Mr. Donald’s bill was a few pounds more than you make it. But I may misremember, or there may be a difference in the dates of the paiments. This is of no consequence, for as we agree in principles, and facts will speak for themselves, we can find no difficulty in our settlement. As soon as the Bedford bonds shall be completely collected and paid to you, I shall wish to have a settlement, and agree precisely as to the balance.
                    I should sooner have answered your letter, but I was anxious in the answer to say with some certainty when I shall wind up our affair altogether. I am now able to do this on tolerably sure grounds; and to say that I will pay you
                    
                        1000. Dollars before the 1st. day of October of this year
                        1000. Dollars before the 1st. day of Oct. of the next year
                        3000. Dollars before the 1st. day of July of the year after
                    
                    the next, that is to say 1799. if so much shall be then due, and if more than that be due it shall be paid the year following, to wit in 1800. I hope the present year will bring to your hands all the Bedford collection. As soon as it is in I will thank you for a statement of all the receipts under that, and we will then immediately proceed to a settlement conclusive to that period. I am with affectionate esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                